Citation Nr: 0419368	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel







INTRODUCTION


The veteran served on active duty from March 1943 to January 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which granted service connection for 
hepatitis C with an evaluation of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence that his hepatitis C is more 
disabling than currently evaluated and that the September 
2001 VA medical examination did not consider all of the 
applicable rating criteria.

Prior to July 2, 2001 hepatitis was rated under "Hepatitis, 
infectious."  38 C.F.R. § 4.114, Diagnostic Code 7345.  On 
July 2, 2001, a new diagnostic code for hepatitis C became 
effective.  Hepatitis can now be rated under either  
"Hepatitis, infectious" (which was revised effective July 
2, 2001), or Hepatitis C (or non-A, non-B hepatitis)." 
38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354.

In September 2001 the veteran was afforded a VA medical 
examination.  In that examination report the examining 
physician noted the veteran's complaints of fatigue and a 
finding of mild tenderness in the right upper quadrant.  
However, the clinician did not report the presence or absence 
of malaise, anorexia, or arthralgia, which are symptoms to be 
considered in rating hepatitis C under diagnostic code 7354.  
While the examining physician noted no current treatment, 
there is no indication of whether the veteran's diet is 
restricted, a factor to be considered under old diagnostic 
code 7345, revised diagnostic code 7345, and new diagnostic 
code 7354; or incapacitating episodes, a factor to be 
considered under revised diagnostic code 7345 and new 
diagnostic code 7354.  In written argument submitted by the 
veteran's representative in June 2004, specific reference was 
made to the latter omission.

A January 2002 rating decision granted service connection for 
hepatitis C and assigned a 10 percent evaluation, based upon 
the September 2001 VA medical examination.  In its decision, 
the RO discussed the results of the VA medical examination 
with respect to the rating criteria for the revised version 
of diagnostic code 7345, granted service connection under new 
diagnostic code 7354, and assigned a 10 percent rating. 

In an October 2002 statement of the case (SOC), the RO 
provided and discussed the rating criteria for "old" 
diagnostic code 7345 and new diagnostic code 7354.  In the 
"Reasons and Bases" portion of the SOC, the RO noted that 
there was no medical evidence of dietary restriction, 
continuous medication, or incapacitating episodes.

While there is no error in the RO's finding of an absence of 
medical evidence of dietary restriction or incapacitating 
episodes, and the record is devoid of medical evidence of 
malaise, nausea, vomiting, anorexia, or arthralgia, the 
September 2001 VA medical examiner did not specifically 
address the presence or absence of all of these symptoms or 
factors and they are part of the criteria found in 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  Also, while the examiner 
noted that the veteran's palmer erythema and spider angioma 
were signs of liver disease and possibly cirrhosis, no 
opinion was proffered as to whether the veteran's liver 
disease was minimal, moderate or marked.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, effective prior to July 2, 
2001.   

Under these circumstances, the veteran is entitled to a VA 
examination under the provisions of 38 U.S.C.A. § 5103A(d) 
for the purpose of obtaining medical findings that are stated 
in terms consistent with the applicable rating criteria.


Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a comprehensive VA gastrointestinal 
examination to determine the severity of 
his hepatitis C.  The claims folder and a 
copy of this remand should be made 
available to, and be reviewed by, the 
examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  The 
examiner should note (a) all symptoms and 
signs attributable to the veteran's 
hepatitis C, and specifically note the 
presence or absence of gastrointestinal 
disturbance, fatigue, depression, 
anxiety, weight loss, right upper 
quadrant pain, hepatomegaly, malaise, 
anorexia, nausea, vomiting, and 
arthralgia; (b) whether treatment for the 
veteran's hepatitis C includes dietary 
restriction or continuous medications; 
(c) whether his hepatitis C is productive 
of incapacitating episodes. The examiner 
should also (d) provide opinions as to 
whether the veteran's chronic liver 
disease is minimal, moderate, or marked; 
and whether he has cirrhosis.  If either 
of the latter questions are too 
speculative to answer, the examiner 
should so indicate. 

2.	The RO should review the claims folder 
and ensure
that all of the development action has 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(if the examination report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should readjudicate the 
claim for the assignment of an initial 
rating in excess of 10 percent for 
hepatitis C, complying with all 
applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

